DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	According to paper filed February 19th 2020, claims 1-20 are pending for examination with a February 19th 2019 priority date under 35 USC §119 (a)-(d) or (f).

Claim Rejections - 35 USC § 101
3.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites a “method” of an electronic device comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. A calculator is an electronic device, however, it simply cannot perform those steps as claimed. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-3, 5-7, and 10-13 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Poulos et al. (US 2015/0331240), hereinafter Poulos.
Claim 1
“displaying a first content from among a plurality of contents within a user interface in a display of the electronic device; identifying a user input performed within the user interface” Poulos [0118] discloses “viewing content from a first web-based resource” and Poulos [0122] discloses “cancelling an automatic scroll and starting a slower or faster scroll can act as input to determine an automatic scrolling rate for the user”;

“in response to the user input being identified, displaying a second content distinct from the first content displayed, identifying information related to the first content and the second content” Poulos [0118] discloses “hierarchical information about a web-based resource, which may include links to and from other resources in a hierarchical format, to show relevant information or highlight more relevant information out of a user’s current field of view” and Poulos [0128] discloses “[t]he second region may be placed adjacent to the first region as shown in FIG. 11 to facilitate scrolling of the content in the second region”;
	The “links to and from other resources in a hierarchical format” indicates the at least a “second region” for viewing, and the displayed relevant information is therefore “related” to both the first and the second contents. Besides, a “sub-region” is also spelled out in Poulos paragraph [0076].

“in response to the information being identified, displaying a visual object corresponding to the identified information within the user interface” Poulos [0127] discloses “the HMD may generate a set of one or more images corresponding with a portion of the content from the web-based resource. The first set of images can be displayed using the see-through display for example…. The content may be displayed such that an end user of the see-through display views a portion of the content being read within a first section of the see-through display”.

Claim 2
“wherein identifying the information related to the first content and the second content comprises identifying information included in the first content and the second content in common” Poulos [0118] discloses “hierarchical information about a web-based resource, which may include links to and from other resources in a hierarchical format, to show relevant information or highlight more relevant information out of a user’s current field of view”. The HIERARCHICAL information inherently discloses the information is common to the content of a high level and the content of a lower level.

Claim 3
“wherein displaying the visual object corresponding to the identified information within the user interface comprises displaying the visual object corresponding to the identified information by overlapping with the user interface for displaying the second content” Poulos [0127] discloses “the HMD may generate a set of one or more images corresponding with a portion of the content from the web-based resource. The first set of images can be displayed using the see-through display…. The content may be displayed such that an end user of the see-through display views a portion of the content being read within a first section of the see-through display”.  The “see-through” display inherently discloses the “overlapping” feature as claimed.

Claim 5
“maintaining the display of the visual object; and displaying a third content in response to a second user input being identified” Poulos [0072] discloses “the third region may include content from a third article”.
Claim 6
“in response to a third user input on the visual object being identified: scrolling from the third content to the second content; and displaying the second content” Poulos [0128] discloses “a scrollbar may be presented adjacent to all regions as shown in FIG. 6 so that scrolling scrolls all of the content on the virtual content reader”.

Claim 7
“identifying importance of at least some contents of the plurality of contents; and based on the importance of the at least some contents of the plurality of contents, adjusting a scroll speed for searching the plurality of contents” Poulos [0005] discloses “the HMD can prioritize content or provide visual indications of content that is determined to correlate to the end user’s content preferences”.

Claim 10
“wherein the first content or the second content comprises a multimedia content” Poulos [0029] discloses “[t]he content may comprise text, images, and/or video associated with web-based resources such as a webpage, electronic book, or electronic magazine”.

Claims 11-13
Claim 11-13 are rejected for the similar rationale given for claims 1-3 respectively.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
10.	Claims 4 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Poulos et al. (US 2015/0331240), hereinafter Poulos, and further in view of Johns et al. (US 2009/0327939), hereinafter Johns.
Claim 4
“wherein identifying the information related to the first content and the second content comprises: identifying meta information of the first content or the second content; and identifying the information related to the first content and the second content based on the identified meta information” Johns abstract discloses “a first content level corresponding to a first metadata value associated with the content instances…. a second content level corresponding to a second metadata value associated with the content instances”.

Poulos and Johns disclose analogous art. However, Poulos does not spell out the “meta information” as recited above. It is disclosed in Johns. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Johns into Poulos to enhance its providing relevant information functions.

Claim 14
Claim 14 is rejected for the similar rationale given for claim 4.

11.	Claims 8-9  and 15-20 are rejected under 35 U.S.C. §103 as being unpatentable over Poulos et al. (US 2015/0331240), hereinafter Poulos, and further in view of Bulusu et al. (US 10,866,719), hereinafter Bulusu.
Claim 8
“wherein adjusting the scroll speed for searching the plurality of contents based on the importance of the at least some contents of the plurality of contents comprises: identifying that the importance of the at least some contents of the plurality of contents is high; and setting a scroll speed of an area comprising the contents of high importance to be slow” Bulusu col.2 lines 56-60 discloses “determine an importance score for content in addition to, or instead of, a relevance metric to determine auto-scroll functionality. Importance scores may be indicative of an information content or information content density of content” and Bulusu col.12 lines 44-49 further discloses “if first content is highly relevant, as indicated by a relevance value, and/or highly importance as indicated by an importance value, the scroll speed for the first content may be lower than a scroll speed when second content that is less relevant and/or importance is presented”.

Poulos and Bulusu disclose analogous art. However, Poulos does not spell out the “scroll speed… based on importance” as recited above. It is disclosed in Bulusu. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bulusu into Poulos to enhance its scroll speed setting functions.

Claim 9
“wherein the user input comprises at least one of a swipe up/down input, a touch and drag input, a voice input, a gesture input, a contactless scroll input, a scroll input through a pen, and an input through user's pupils” Bulusu col.2 lines 24-30 discloses “a user may swipe or perform another gesture or otherwise manually interact with a touchscreen of an electronic device to consume content in a content feed”.

Claim 15
Claim 15 is rejected for the similar rationale given for claims 1 and 9.

Claim 16
Claim 16 is rejected for the similar rationale given for claims 1 and 8.

Claim 17
“wherein the instructions further cause the processor to display the extracted word, phrase, sentence, or symbol on at least a part of the touch screen display while the content is being scrolled according to the first gesture input” Poulos [0076] discloses “a user has read particular portions of the displayed content, such as words, sentences, or paragraphs or has viewed images…. HMD can automatically scroll the content within the active view region”. 

Claim 18
“extract a word, a phrase, or a sentence associated with the at least one content of the second range” Poulos [0076] discloses “a user has read particular portions of the displayed content, such as words, sentences, or paragraphs or has viewed images…. HMD can automatically scroll the content within the active view region”.
	Claim 18 is also rejected for the rationale given for claim 15. 

Claim 19
“wherein the instructions further cause the processor to remove the display of the extracted word, phrase, or sentence from the screen after the scroll of the content is stopped” Poulos [0075] discloses “[t]he HMD can modify display elements and/or add display elements and content, for example, to generate an image to provide the border at the second region of the display”. 

Claim 20
“wherein the instructions further cause the processor to display the extracted word, phrase, sentence,
or symbol on a position of the touch screen display which is selected while the content is being scrolled” Poulos [0076] discloses “a user has read particular portions of the displayed content, such as words, sentences, or paragraphs or has viewed images…. HMD can automatically scroll the content within the active view region”.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175